Citation Nr: 0636319	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  97-30 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar disc 
disease.

2.  Entitlement to service connection for spinal 
arachnoiditis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to June 
1975.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
the instant claims.

The claims were remanded by the Board in November 1999 and 
November 2003 so that additional development of the evidence 
could be undertaken. A claim of entitlement to service 
connection for tinnitus was previously remanded, however, the 
RO granted service connection for tinnitus in June 2006. As 
such, this matter is no longer before the Board for 
appropriate appellate consideration. 
 
The November 2003 remand referred claims of concerning 
entitlement to service connection for post-traumatic stress 
disorder and depression to the RO for appropriate action. 
This has not occurred. Accordingly, they are again referred 
to the RO for appropriate action. 
 
 
FINDING OF FACT
 
Lumbar disc disease and spinal arachnoiditis are not related 
to an injury or disease incurred or aggravated by active duty 
service, and lumbar disc disease was not manifested to a 
compensable degree within one year of separation from active 
duty.
 

CONCLUSIONS OF LAW
 
1. Lumbar disc disease was not incurred or aggravated while 
on active duty, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).
 
2. Spinal arachnoiditis was not incurred or aggravated in 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303 .
 

REASONS AND BASES FOR FINDING AND CONCLUSIONS
 
Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits. The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain. VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A.
 
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application. Written notice, in the form of a May 2004 
letter, fulfills the provisions of 38 U.S.C.A. § 5103(a) save 
for a failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal. This notice was provided as 
part of a June 2006 letter. The claims were readjudicated in 
a June 2006 supplemental statement of the case. 
 
The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error. Of course, 
an error is not harmless when it "reasonably affect(s) the 
outcome of the case." ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). Here, however, the above-mentioned 
notice instructed the appellant what he needed to show to 
establish entitlement to service connection, as well as his 
duty to submit all pertinent evidence in his possession. The 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a). The appellant was provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice. Therefore, the actions 
taken by VA have cured any error in the timing of notice. 
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim. 
 
Finally, VA has secured all available and obtainable 
pertinent evidence and conducted all appropriate development. 
Hence, VA has fulfilled its duties under the VCAA. To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal. Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication. Id.
 
In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service. 38 U.S.C.A. § 1110, 1131. If 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection. 38 C.F.R. 
§ 3.303(b).
 
Arthritis if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred during such active duty service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).
 
In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." In Gilbert, the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence. Under the benefit of the doubt 
doctrine established by Congress, when the evidence is in 
relative equipoise, the law dictates that the veteran 
prevails. Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.
 
It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995).
 
The veteran's service medical records include an October 1973 
diagnosis of low back pain. The report of a March 1975 
Chapter 13 examination shows that clinical evaluation of the 
spine was normal. The service medical records are negative 
for any complaint or treatment related to either degenerative 
disc disease or arthritis. 
 
The record includes numerous private and VA medical records 
which contain diagnoses of the two claimed back disorders. 
 
An April 1995 letter from a private physician includes a 
diagnosis of spinal arachnoiditis. 
 
An April 1997 VA spine examination report notes that the 
veteran was a very poor and vague historian.  Still, he 
claimed that his low back pain began about 6 to 8 months 
following his service separation. Chronic low back pain, 
status post disc excision in 1995 was diagnosed. X-ray 
examination showed mild degenerative changes of the lumbar 
spine. As to a possible relationship between the veteran's 
back problems and his military duty, the examiner commented 
that "I certainly question the correlation with his military 
service." 
 
A June 1997 private medical letter indicates that the veteran 
was totally and permanently disabled due to lumbar 
arachnoiditis which causes severe muscle spasm in his back 
and lower extremities. 
 
As mentioned, these claims were remanded by the Board in 
November 2003. In pertinent part, the remand, in seeking to 
develop additional evidence to support the claims, requested 
that the veteran to provide VA with complete addresses of 
previously named private medical providers so that VA could 
attempt to associated these records with the claims folder. 
The veteran did not respond to a May 2004 letter mailed to 
the veteran's current address of record seeking this 
information. 
 
A September 2004 letter, sent to this same address, sought to 
inform the veteran that a VA examination was to be scheduled 
to "determine the etiology of his lumbar disc disease and 
spinal arachnoiditis." The veteran failed to report for an 
examination which was scheduled to have been conducted in 
September 2004. 
 
A follow-up February 2005 letter attempted to provide the 
veteran another opportunity to appear for another VA 
examination. Again, the veteran did not respond to this 
letter. None of these letters were returned to VA as being 
undeliverable. 
 
The Court has indicated that "[t]he duty to assist is not 
always a one-way street." Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). If an appellant wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence. Id. Therefore, adjudication of his claim may go 
forward without these records. See also 38 C.F.R. § 3.655. 
The appellant is, additionally, required to keep VA informed 
of his whereabouts. Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).
 
The Board notes that additional records, both VA and private 
medical records, were received by VA in 2004. The VAMC in 
Columbia, South Carolina informed VA that records sought 
pursuant to the Board's November 2003 remand were not 
available. The VAMC did, however, supply other medical 
records. While the June 2006 SSOC appears to show that the RO 
did not review these records at that time, the evidence in 
question is not pertinent to the issues on appeal.  Hence, no 
prejudice is evident.
 
As was noted above, there are three threshold requirements 
that must be satisfied in order to establish service 
connection for a claimed disability. First, there must be 
competent evidence (a medical diagnosis) of current 
disability. This requirement is met; lumbar disc disease and 
spinal arachnoiditis have been diagnosed.
 
The further requirements which need to be satisfied are: 
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service. The service medical records, 
while including a single diagnosis of low back pain, also 
show that at the veteran's service separation no back-related 
pathology was indicated. 
 
The sole medical opinion of record concerning the possible 
relationship between the veteran's claimed back disorders and 
his period of service is found in the above-mentioned April 
1997 VA spine examination report. There, the examiner 
commented, regarding the veteran's diagnosed chronic low back 
pain status post disc excision and mild lumbar spine 
degenerative changes, that "I certainly question the 
correlation with his military service." 
 
There is no competent medical evidence showing that the 
veteran developed arthritis within one year of separation 
from active duty which would warrant service connection. 38 
C.F.R. §§ 3.307, 3.309(a). 
 
When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied. Gilbert. In this case, the preponderance of the 
evidence is against the claims of entitlement to service 
connection for lumbar disc disease and spinal archnoiditis 
disorders. The claims are therefore denied.



ORDER

Entitlement to service connection for lumbar disc disease is 
denied.  

Entitlement to service connection for spinal arachnoiditis is 
denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


